Citation Nr: 0126999	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  00-14 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a skin disorder, to include as due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
August 1972.  He has been represented throughout his appeal 
by the Disabled American Veterans.  

Entitlement to service connection for a skin disorder as a 
result of exposure to herbicides was denied in a Department 
of Veterans Affairs (VA) rating decision dated in January 
1997.  A notice of disagreement with that determination was 
received in January 1997, and a statement of the case was 
issued in February 1997.  A VA Form 9 was received in March 
1997, wherein the veteran withdrew the claim from appellate 
status.  See 38 C.F.R. § 20.204. Accordingly, the January 
1997 decision, denying service connection for a skin disorder 
as a result of exposure to herbicides, became final.  

In a rating decision of July 1999, the Washington, D.C. 
Regional Office (RO), denied the veteran's attempt to reopen 
his claim for service connection for a skin disorder, to 
include as due to exposure to herbicides.  A notice of 
disagreement with the above determination was received in 
July 1999.  A statement of the case was issued in August 
1999.  The substantive appeal was received in June 2000.  The 
appeal was received at the Board in July 2001.  

In September 2001, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
before the undersigned Member of the Board in Washington, 
D.C.  A complete transcript of that testimony is of record.  

In the above-mentioned rating action of July 1999, the RO 
denied service connection for "hacker cough" and shortness 
of breath due to smoking.  The veteran was notified of that 
determination and of his appellate rights by letter dated in 
July 1999.  No notice of disagreement with that determination 
has been submitted; therefore, that issue is not in proper 
appellate status and will not be addressed by the Board.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.201 (2000).  

The July 1999 rating action also denied the veteran's claim 
for service connection for nicotine addiction.  The veteran 
submitted a notice of disagreement and the RO issued a 
statement of the case.  However, in a written statement dated 
in June 2000, he expressed a desire to withdraw his appeal as 
to that issue.  At the hearing, the veteran again expressly 
withdrew that issue from appellate status.  Accordingly, the 
Board's jurisdiction is limited to the issue noted on the 
title page.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date. Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000); 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5126 (West 2001).

At his personal hearing in September 2001, the veteran 
testified that he received medical treatment for a skin 
disorder at the VA Medical Center (VAMC) in Washington, D.C. 
in 1974 and 1975; however, because the skin eruptions did not 
resolve, he went back to the VAMC in 1983 for evaluation of 
his skin problems.  As pointed out by the veteran's 
representative at the hearing, those records have not been 
associated with the claims folder.  

VA is deemed to have constructive knowledge of certain 
documents that are generated by VA agents or employees, 
including VA physicians.  Bell v. Derwinski, 2 Vet. App. 611, 
612-13 (1992).  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

In addition, the VCAA provides that efforts to obtain Federal 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain them would be futile.  38 
U.S.C.A. § 5103A(b)(3).  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim, the 
case is hereby REMANDED to the RO for the following 
development: 


1.  The veteran should be requested to 
identify all sources of post-service 
treatment received for skin disorders.  
The RO should take all necessary steps to 
obtain those records not already part of 
the claims folder, including all 
treatment records from the Washington, 
D.C. VAMC.  The veteran should be advised 
of any records that the RO is unable to 
obtain in accordance with 38 U.S.C.A. 
§ 5103A(b).

2.  If the veteran submits new and 
material evidence to reopen the claim of 
service connection for a skin disorder, 
he should be afforded a VA dermatological 
examination in order to determine the 
current nature and severity of his skin 
condition.  The claims folder and a copy 
of this REMAND must be made available to 
and be reviewed by the examiner prior to 
completion of the examination report.  
The examiner should note review of those 
records in the examination report.  The 
examiner is requested to specifically 
comment upon whether it is at least as 
likely as not that the veteran has a 
current skin disease that was caused or 
made permanently worse by a disease or 
injury, including exposure to herbicides, 
in active military service.  A complete 
rationale for any opinion expressed must 
be provided.  

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In addition, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections the VCAA 
and its implementing regulations are 
complied with.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the VA 
examination reports do not include 
adequate responses to the specific 
opinions requested, the reports should be 
returned for corrective action.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The veteran 
is advised that the examination requested in this remand is 
deemed necessary to evaluate his claim and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2001).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


